Crothers, Justice,
concurring specially.
[¶38] Our decision today makes clear that lawyers acting in a non-lawyer representational capacity are exposed to disciplinary sanction for professional misconduct AND potentially limit their future ability to assert personal claims. I agree with the Court’s order. I write separately to highlight what I believe is the impact of our ruling on the ability of a family member-lawyer to later assert any claim against a decedent’s estate. Specifically, if a lawyer agrees to serve in a familial fiduciary capacity such as a personal representative, the lawyer likely is barred from using information obtained in that capacity (and by the inherent simultaneous representation by the lawyer under Rule 1.7) in any subsequent proceeding involving the estate.
[¶39] We hold that a lawyer serving as a personal representative always is a lawyer, subject to the general conflicts of interest rule. Majority, at ¶ 15. With that holding, any time the lawyer ceases being either the personal representative or the lawyer for the personal representative, the lawyer will be bound by Rule 1.9 regarding former clients. Majority, at ¶ 19.
[¶40] Rules 1.7 and 1.8 limit what a lawyer can do with information gained during a representation. Rule 1.7 provides:
“Except as required or permitted by Rule 1.6, a lawyer shall not use information relating to representation of a client to the disadvantage of a client unless a client who would be disadvantaged consents after consultation.”
N.D.R. Prof. Conduct 1.7(d). None of the Rule 1.6 (confidentiality of information) exceptions apply here. Rule 1.8 addresses conflicts of interest and identifies prohibited transactions with clients. Rule 1.8 provides:
“Except as permitted or required in Rules 1.6 and 3.3, a lawyer shall not use information relating to representation of a client to the disadvantage of the client unless after consultation, including written advice to seek independent counsel, the client consents.”
N.D.R. Prof. Conduct 1.8(b). Again, the exceptions in Rules 1.6 and 3.3 are not applicable here.
[¶41] Reading Rules 1.7, 1.8 and 1.9 together leads to the conclusion that lawyers acting as family member-personal representatives are barred in the future from asserting any claims that may adversely affect the former client. This limitation applies whether the lawyer personally asserts a claim or later represents another party against a successor personal representative. The Rules presumably bar such claims whether a lawyer self-represents or hires counsel. The exception is when a personal representative (meaning the successor personal representative) expressly consents according to the particular requirements in Rules 1.7(d) and 1.8(b). See Majority, at ¶ 19.
*250[¶42] I write separately to highlight these constraints placed on lawyers and to point out that today’s case will broadly impact a lawyer’s ability to assert future claims. In light of our ruling, lawyers should advisedly and cautiously accept representational positions in family-related matters where they might have a personal interest that is or might be adverse to the estate.
[¶43] Daniel J. Crothers